Citation Nr: 1215512	
Decision Date: 04/20/12    Archive Date: 05/07/12

DOCKET NO.  08-02 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial disability rating higher 50 percent for a psychosis, not otherwise specified.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel

INTRODUCTION

The Veteran served under honorable conditions from July 1984 to June 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) that granted service connection for a psychosis, not otherwise specified, and assigned a 30 percent disability rating, effective from April 18, 1996 to November 6, 1996, and a 50 percent disability rating, effective from November 7, 1996.  

By a September 2006 rating decision, the RO determined that a February 1990 rating decision that denied service connection for the Veteran's psychiatric disorder was clearly and unmistakably erroneous in failing to grant the claim, and granted an earlier effective date of October 19, 1988 for the award of service connection.  The RO assigned a 30 percent rating for the Veteran's psychosis, not otherwise specified, for the period prior to November 7, 1996, and a 50 percent rating from November 7, 1996.

By a September 2010 rating decision, the RO increased the disability rating for the Veteran's psychosis, not otherwise specified, from 30 to 50 percent disabling, for the period prior to November 7, 1996.

In January 2011, the Veteran testified before the Board at a hearing that was held at the RO.  A transcript of that hearing is of record.  

Although the RO certified to the Board only the of issue entitlement to a rating higher than 50 percent for the period prior to November 7, 1996, upon reviewing the file, the Board concludes that the Veteran's claim also encompasses the issue of entitlement to a rating higher than 50 percent for the period since November 7, 1996.  For this reason, the issue has been recharacterized, as shown on the title page.

FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the Veteran's psychosis, not otherwise specified, has severely impaired his ability to obtain or retain employment.

2.  TDIU is a lesser benefit than a 100 percent rating for psychosis, not otherwise specified.  

3.  The claims for TDIU and an increased initial rating for a psychosis, not otherwise specified, arose at the same time and are premised on the same evidence. 


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for a psychosis, not otherwise specified, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.16(c), 4.126, 4.129, 4.130, 4.132, Diagnostic Code (DC) 9210 (1996).

2.  The grant of a 100 percent rating for a psychosis, not otherwise specified, renders moot the appeal for entitlement to TDIU.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance Requirements

In this decision, the Board awards a 100 percent disability rating for the Veteran's psychosis, not otherwise specified, which constitutes a complete grant of the benefits sought with respect to that claim.  The award of a 100 percent rating for the psychiatric disorder moots the Veteran's claim of entitlement to a TDIU rating.  As such, no discussion as to whether VA's duties to notify or assist have been satisfied with respect to the claims is necessary.  See The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011).  Any deficiencies with respect to either VA's duty to notify or assist are harmless.  Accordingly, there is no prejudice to the Veteran in proceeding with an adjudication of the merits of his claims.

Higher Rating

As noted in the Introduction section above, in certifying the Veteran's claim to the Board, the RO limited the issue on appeal to a rating higher than 50 percent for the period prior to November 7, 1996.  However, after reviewing the file, the Board concludes that the Veteran's claim also encompasses the issue of entitlement to a rating higher than 50 percent for the period since November 7, 1996.  The arguments put forth by the Veteran and his representative as a whole express disagreement with the 50 percent rating, such that the issue of entitlement to a rating higher than 50 percent for the period since November 7, 1996 may also be considered to be in appellate status.  

Evidence supportive of this conclusion includes the February 2007 Notice of Disagreement filed by the Veteran's representative.  In this Notice of Disagreement, the Veteran, through his representative, expressed general disagreement with the assigned 30 and 50 percent ratings.  The Veteran's representative made a general request for "an increase," noting that the Veteran was unable to work as a result of his psychiatric disability.  Based upon the general nature of the request for an increase, the Board cannot conclude that the Veteran and his representative intended to limit the issue on appeal to the period prior to November 7, 1996.

The Board acknowledges that VA received separate correspondence authored by the Veteran the same day VA received the Notice of Disagreement from the Veteran's representative, and that it is this correspondence which likely led the RO to believe that the Veteran intended to appeal only the rating assigned for the period prior to November 7, 1996.  In this correspondence, the Veteran expressed disagreement with the assignment of a 30 percent rating for the period prior to November 7, 1996.  However, given that in this correspondence the Veteran also asserted entitlement to a 70 percent rating, the Board does not construe this communication as limiting in nature.  Rather, the Board interprets this correspondence to be representative of a general disagreement with the ratings assigned, and a particular disagreement with the 30 percent rating.  As such, the Board finds that the Veteran did not intend this correspondence to limit his appeal to the period prior to November 7, 1996.

Also supportive of the conclusion that the Veteran did not intend to limit his appeal to the period prior to November 7, 1996 is the Veteran's January 2008 substantive appeal.  In that correspondence, the Veteran argued that he was entitled to "full" VA disability.  Similarly, in January 2011 testimony before the Board, the Veteran and his representative discussed, at length, the reasons why they felt he was entitled to a rating higher than 50 percent.  

As the arguments on appeal have not been limited to the issue of entitlement to a rating higher than 50 percent for the period prior to November 7, 1996, the Board concludes that the Veteran intended his appeal to also encompass the period since November 7, 1996.  As such, the Board will evaluate whether the Veteran has been entitled to a rating higher than 50 percent both prior to and after November 7, 1996.  The Board thus turns to the merits of the Veteran's claim.

In written statements and January 2011 testimony before the Board, the Veteran described having been unable to get out of bed for any reason during the period prior to November 7, 1996, other than to attend medical appointments.  He stated that during that period, he experienced severe depression which occurred on a cyclical basis and which prohibited him from leaving the house.  Each cycle lasted up to 8 months, with short remissions, and prevented him from being able to work or support himself financially.  He noted that he had worked for a brief period during this time as a taxi-cab driver, as this allowed him the flexibility to work only as he was able.  Even this became untenable, however, and he eventually ceased working altogether.  

With respect to the period since November 7, 1996, the Veteran noted that although there were years during which the depression that previously had confined him to his bed for eight months at a time abated, he continued to experience debilitating symptoms that prohibited him from obtaining and maintaining substantially gainful employment.  During many of the years after November 7, 1996, the Veteran worked as a street vendor, a job which allowed him, on a day by day basis, to decide whether he felt well enough to leave the house.  

In determining the appropriate rating for the Veteran's psychosis, not otherwise specified, the Board observes that ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (1994 & 2011). 

When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (1994 & 2011). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (1994 & 2011). 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).

The criteria for rating psychiatric disorders were revised, effective November 7, 1996.  See Schedule for Rating Disabilities; Mental Disorders, 61 Fed. Reg. 52,695 (Oct. 8, 1996).  Where the law or regulations governing a claim are changed while the claim is pending, the version most favorable to the claimant applies from the effective date of the change, while the previous version of the regulation applies prior to the date of change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003 (Nov. 19, 2003), 69 Fed. Reg. 25179 (2004).  The amended rating criteria can be applied only for periods from and after the effective date of the regulatory change.  The Board can apply only the prior regulation to rate the veteran's disability for periods preceding the effective date of the regulatory change.  VAOPGCPREC 3-00 (Apr. 10, 2000), 65 Fed. Reg. 33422 (2000).

The RO has considered and notified the Veteran of both the old and the new versions of the relevant criteria.  The Board's following decision results in no prejudice to the Veteran in terms of lack of notice of the regulatory revisions.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The old criteria, in effect prior to November 7, 1996, and thus applicable in this appeal, provided that a psychiatric disorder is to be rated 30 percent when there is definite impairment in the ability to establish or maintain effective and wholesome relationships with people, and the psychoneurotic symptoms result in such reduction in imitative, flexibility, efficiency and reliability levels as to produce definite industrial impairment. 

A 50 percent rating is warranted where the ability to establish and maintain effective or favorable relationships with people is considerably impaired, and by reason of psychoneurotic symptoms the reliability, flexibility and efficiency levels are so reduced as to result in considerable industrial impairment.

A 70 percent rating is assigned when the ability to establish and maintain effective or favorable relationships with people is severely impaired, and the psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain or retain employment. 

A 100 percent rating is warranted when the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community; totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost daily activities such as fantasy, confusion, panic, and explosions of aggressive energy resulting in profound retreat from mature behavior; or a demonstrable inability to obtain or retain employment. 38 C.F.R. § 4.132 , DC 9210 (1994). 

In addition, 38 C.F.R. § 4.16(c) (1994), which was repealed when the revised criteria for rating psychiatric disabilities became effective, provided that where the veteran's only compensable service-connected disability was a mental disorder that was assigned a 70 percent evaluation, and that mental disorder precluded a veteran from securing or following a substantially gainful occupation, the mental disorder must be assigned a 100 percent evaluation under the appropriate diagnostic code. 

Under the new rating criteria, which became effective on November 7, 1996, a 30 percent rating is to be assigned where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

Finally, a 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130 , DC 9210 (2011). 

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

After reviewing the evidence of record, the Board finds that throughout the appeal period, the Veteran's psychosis, not otherwise specified, has precluded him from securing or following a substantially gainful occupation, such that the criteria for a 100 percent rating under the old diagnostic criteria are met.  

Clinical records dated from October 1988 to December 1988 show that the Veteran reported a variety of vague somatic complaints, including headaches, chest pain, gastrointestinal bloating, and general fatigue.  He complained that these symptoms prevented him from being able to work.  Work up for chronic fatigue syndrome was negative.  The Veteran was noted to be "rather hypochondrical." 

On VA psychiatric examination in December 1988, the Veteran reported that he had not previously undergone psychiatric evaluation or treatment.  He stated that after his discharge from service, he attempted to find work in California, but lost his wallet and returned home within a few months.  He stated that he began to feel tired all the time, and that for eight months he was almost continuously in bed, crawling out only for two to three hours per day.  Eventually he improved to the point of being able to work, but then he felt badly again, and returned to spending his days in bed.  Currently, he rested in bed "a lot" to conserve his energy and not lose weight.  With respect to current employment, he indicated that he had been driving a taxi for the past four months.

Mental status examination revealed a depressed mood.  He was noted to offer little information spontaneously.  He stated that he had experienced a nervous breakdown, which he described as hardly being able to walk, being unable to eat, staying in bed for about eight months, and having heavy sweating at night.  He denied having sleep problems, but stated that he felt tired all of the time.  He additionally complained of headaches, weakness, his head feeling congested so he could not think, and chest pain.

Based upon the above, the examiner determined that the most appropriate diagnosis for the Veteran was major depressive disorder with many somatic symptoms.  His social relationships were determined to be impaired.  Overall, his incapacity was felt to be moderate.

A March 1989 letter from a VA Medical Administration Service physician indicates that although the Veteran had seen numerous physicians for various complaints over the past year, multiple screening tests had been unable to identify an organic illness that could explain his symptoms.

VA clinical records dated in April 1989 show that the Veteran reported that he was unable to work as a result of fatigue, gastrointestinal bloating, and headaches.

In May 1989, the Veteran filed a claim of entitlement to disability benefits from the Social Security Administration.  On his application, he stated that as a result of fatigue, he was only able to work for a few months per year.  Even when he did work, he missed many days as a result of fatigue.  Records associated with his application show that between June 1989 and July 1990, he was evaluated on a once monthly basis by the New York State Department of Social Services Office of Disability Determinations.  The Veteran reported a complete loss of energy, and no ability to function or concentrate.  He complained of "poisoned fluids" and a "clogged" body.  He stayed in bed all day and avoided people.  The Veteran was determined to have little insight, and was diagnosed with schizophrenia.  Treatment with medication was determined to result in minimal improvement.  His overall functioning was considered to be very poor.

In an October 1990 decision, the Social Security Administration granted the Veteran's claim for disability benefits, effective from the date of his application.  

In July 1989 correspondence, the Veteran stated that he was unable to work.  He indicated that since he filed his claim in October 1988, he had spent five additional months in bed.  He reported that the VA physician who had examined him had recommended that he seek treatment, but that he did not have the energy or resources to do so.  He described his symptoms as involving severe stomach pain, a sore throat, severe muscle and bone aches, and severe fatigue.  He stated that he could not concentrate, that he experienced memory loss, and that he had lost weight.  

Clinical records dated in October 1989 show that the Veteran sought treatment associated with two six- to eight-month-long illnesses since he left the military in which he had stopped all activities, including school and work.  He described his symptoms during these periods as involving severely reduced energy, mental confusion, a preoccupation with changes of skin color and texture, and feeling that there may be some poison in him.  It was recommended that he undergo psychiatric evaluation.  

Records dated from November 1989 to April 1990 show that the Veteran continued to receive treatment for vague complaints of fatigue, "electricity," and "poison."  In May 1990, he was noted to be pursuing welfare benefits as a result of being unable to work.

Records dated in November 1990 show that the Veteran began to receive private psychiatric treatment for schizophrenia in March 1990.  Although treatment records dated from March 1990 to November 1990 have been determined to be unavailable, November 1990 records associated with a hospitalization for psychiatric observation show that the Veteran had been prescribed medication for control of psychiatric symptoms but that the Veteran was non-compliant.  

At the time of his November 1990 admission, the Veteran stated that he had been feeling weak, and that he had been unable to do anything for the past three years.  For the past eight months, he had been confined to bed as a result of weakness and fatigue, which he associated with poison in his body.  He indicated that he lived with his mother, was not currently working, and that he was supported by welfare.  He stated that he did not leave the house for long periods of time.  Cyclically, he would begin to feel better, but his fatigue and weakness always returned.

Records associated with this period of hospitalization show that the he was diagnosed with major depression with psychotic features and that he was felt to have social performance difficulties.  Diagnostic testing failed to reveal a cause for his somatic complaints.  The Veteran refused in-patient psychiatric treatment; as he was not deemed to be a threat to himself or others, he was discharged four days after his admission.  His condition was noted to be unchanged.  

Clinical records dated in February 1991 show that the Veteran continued to be followed for complaints of fatigue.  He was noted to be unemployed, and, despite his psychiatric status, had declined to attend the mental health clinic.

In May 1991 the Veteran was arrested for violating an order of protection against his mother.  He was escorted by the police to the hospital for evaluation after he was observed to be acting violently and irrationally.  Upon evaluation, his psychomotor activity was observed to be under control, and his thought content determined to be normal.  However, he was determined to have no insight and poor judgment, and his impulse control was also determined to be poor.  He was diagnosed with delusional disorder or paranoid schizophrenia.  As it was felt that he could withstand arraignment, he was returned to central booking and escorted back to jail by the New York Police Department.  Psychiatric follow up was recommended.

In June 1991, the Veteran was referred to Elmhurst Hospital for additional psychiatric evaluation by the Family Court that had issued the protective order.  At the time of referral, his symptoms were notable for pressured speech and circumstantiality.  After reporting that he was depressed and that he "wanted to end it all," the Veteran was deemed to be a threat for injury to himself or others and was hospitalized for a period of nine days.  Records associated with this hospitalization show that the Veteran's speech was illogical and inappropriate most of the time, and that he was preoccupied with "a hole in [his] small intestines and food and juice leaking into his abdomen."  He additionally was noted to laugh inappropriately at times and to have impaired judgment and poor memory.  When questioned as to his employment status, the Veteran reported that he had last been in employed in 1989, as a taxi driver.  After nine days of observation, it was determined that there was no acute psychiatric process and that the Veteran could be discharged.  At the time of discharge, his diagnosis was adjustment order with depression.

Clinical records dated from June 1991 to July 1993 show that the Veteran continued to receive treatment for somatic complaints of fatigue, muscle aches, shortness of breath, and stomach pain.  Diagnostic testing failed to reveal an etiology of his complaints.  

In July 1993, the Veteran was referred for psychiatric evaluation in connection with his somatic complaints.  The examining clinician noted that the Veteran had complained of fatigue and other symptoms for the past seven years, and that according to his record, he had seen "very many" physicians for these complaints, and all medical tests to date had been normal.  At the time of the July 1993 evaluation, the Veteran complained of fatigue so severe that he spent every day in bed resting, difficulty breathing, and difficulties with memory and concentration.  The Veteran accused VA physicians of deliberately mistreating him and losing his records so as to avoid giving him a diagnosis.  The clinician noted that on past evaluation, the Veteran had been found to manifest some paranoid persecutory ideation.

Mental status examination revealed no impairment of thought process, although there was occasionally bizarre content.  For example, the Veteran reported that when he had stopped smoking, he had experienced flashes of energy up and down, like he could feel the electrodes pulsing through his veins, and stated that he could feel "the weakness" in his throat.  Additionally, he stated that he felt his fatigue was related to the gas in his stomach, which he likened to a volcano, in the sense that he could feel the weakness "rising up."  

With respect to his social interactions, the Veteran stated that he avoided his mother and his sister, as he did not get along with them.  He described his typical week as being spent in the home all day, resting and reading.  

Based upon the above, the clinician diagnosed the Veteran with undifferentiated somataform disorder versus dysthymic disorder and schizotypal personality disorder and referred him for additional psychological evaluation and treatment.  

In September 1993, the Veteran again was diagnosed with a somatic disorder possibly related to his psychiatric disorder.  He was encouraged to seek psychiatric follow up.

In April 1994, the Veteran was referred to Elmhurst Hospital for additional psychiatric observation.  Records associated with this hospitalization show that the Veteran attended group psychiatric therapy from February 1994 to March 1994.  The records associated with that group treatment, however, have been determined to be unavailable.  At the time of his April 1994 admission, he was noted to present with a long history of physical and psychological problems, the origins of which remained a mystery.  The Veteran stated that since 1986, he had suffered from physical symptoms similar to chronic fatigue syndrome, although no physical problems had been found.  He stated that at times, he was unable to get out of bed due to fatigue and weakness, and that during these periods, which occurred in six- to eight-month cycles, he also experienced memory loss and serious depression.  He stated that he had been on disability for the past four years, but that he had not worked for many years.  

On mental status examination, the Veteran was alert and oriented, and his speech was clear and coherent.  There were no signs of a formal thought disorder and no evidence of delusional thinking.  There were no ideas of reference, paranoid thoughts, or loose associations.  

The examining physician diagnosed the Veteran with a somatization disorder with periodic dysthymia.  He recommended that the Veteran take a low dose antidepressant, as such had been shown to be helpful in patients with chronic fatigue, but the Veteran was not interested.  

The Veteran was referred for additional evaluation in June 1994.  At the time of the evaluation, the Veteran reiterated his history of fatigue that occurred cyclically, noting that when the period of fatigue occurred, he could be totally incapacitated.  He stated that he was not currently in one of those periods, and estimated that he was 65 percent better than he was during those periods.  

When discussing his history, the Veteran stated that he had left the military because he was having difficulty with his supervisors.  He indicated that he had not really maintained any employment since his separation from service.  He worked occasionally as a taxi cab driver but had not maintained any significant employment since 1990.  He reported that he did not really have any social relationships, which he attributed to his chronic medical problems.

On mental status examination, the Veteran's affect was somewhat constricted and his mood was slightly sad to euthymic.  His speech was observed to be somewhat rapid and pressured.  His thought processes were determined to be extremely circumstantial at times.  There was no evidence for thought content disorder or delusions, although he did not have numerous hypochondrical concerns.  He denied experiencing homicidal or suicidal ideation.  

Based upon the above, the examining psychiatrist summarized the Veteran's condition as an eight-year history of periods of extreme fatigue characterized by vegetative symptoms of depression.  He complained of medical problems but this could be consistent with recurrent episodes of major depressive disorder.  The psychiatrist diagnosed the Veteran with recurrent major depression in partial remission and a somataform disorder, not otherwise specified.  The psychiatrist noted that although the Veteran was motivated for psychotherapeutic treatment, he was very resistant to the idea of medication, which was felt to be indicated.

VA records dated in January 1998 show that the Veteran continued to complain of fatigue and episodic depression.  He stated that he continued to experience months-long periods of fatigue and depression which prohibited him from leaving the house.  During those periods, he had experienced suicidal thoughts, but was not experiencing such thoughts currently.

In February 1998, the Veteran's primary care physician referred him for psychiatric evaluation.  At the time of the evaluation, the Veteran reported that shortly after his separation from service, he developed a depressive fatigue that had occurred cyclically for the past 10 years.  When present, the fatigue caused him to "shut down" for months at a time.  The Veteran explained that he felt the fatigue and depression were related to a physical illness, which he described as being manifested by "scratchy" lymph nodes, and gases that built up in his body.  He indicated that in 1992 he had experienced a "metamorphosis," which involved hot and cold flashes going up and down his body.  He believed that his symptoms were triggered by physical exertion, as a result of which he refrained from doing much physical activity.  

With respect to his history of employment, the Veteran noted that in the past he had worked off and on as a taxi driver, and that since November 1996, he had worked as a street vendor selling "scarves, hats, socks, etc."  

On mental status evaluation, the Veteran's mood was noted to be mildly dysphoric, and his affect slightly blunted but appropriate.  His language was somewhat idiosyncratic and filled with misused words.  The Veteran was noted to perseverate on his belief that his records had been intentionally destroyed, and that treating physicians had gone out of their way to make it impossible for him to obtain help.

Diagnostic testing demonstrated that the Veteran was functioning in the borderline range of intellectual functioning.  Both his testing protocol and his history appeared reflective of schizoaffective disorder, currently in remission.  His emotional lability and quick shifts into overload, however, suggested that the remission may be tenuous.  While he did not exhibit disruptive psychotic symptoms, he did at time evidence autistic and idiosyncratic patterns of communication and thinking, mild disorganization, paranoid ideation, and withdrawal as a primary mode of defense.  He experienced periods of isolation and alienation from the world, in which he felt prey to "any and all elements."  The possibility of a somatization disorder also had to be considered based on the Veteran's longstanding, clinically significant physical complaints, which could not be fully explained and which had resulted in significant occupational and social impairments.  His somatic symptoms appeared to represent somatic delusions of significant levels.  

Subsequent clinical records dated to April 2005 show complaints and findings similar to those outlined above.

The Veteran underwent an additional VA psychiatric examination in April 2005.  At the time of the examination, the Veteran stated that since his separation from service, he continued to experience depression which rendered him "useless" for eight to nine months per year.  During those periods, he stayed in bed and isolated himself.  The Veteran denied experiencing crying spells, but complained of extreme fatigue, low energy, and a lack of interest in activities.  He reported a sense of fearfulness and nervousness, and noted that at times he was easily angered.

On mental status examination, the Veteran was observed to have a blunted affect.  When questioned as to his mood, he reported that his thoughts were "congested, not in the most normal self."  He had a number of unusual verbal expressions, and some made up words to explain somatic symptoms.  His speech was circumstantial, and at times, tangential.  He at times had difficulty putting words together in a fluent manner.  Throughout the interview, he experienced various paranoid thoughts about instances in his life when people had been out to make things difficult for him.  He admitted experiencing passive suicidal ideation, without any plan or intent.  He denied experiencing homicidal ideation.  His attention and concentration were determined to be impaired, and his insight and judgment fair.

With respect to his employment history, the Veteran stated that since 1996, he had been working off and on as a street vendor.  This job worked for him, as he never knew how he was going to feel on any given day, and was able to take the day off, if needed.  

With respect to social interactions, the Veteran stated that he had friends, but that he spoke to them on the phone occasionally, rather than seeing them in person.  He indicated that he was in touch with his brothers and sisters, but it was unclear how frequently he saw them.  When asked about his free time, he reported that he spent most of the day in bed meditating.  He noted that it had been one to two years since he thoroughly cleaned his apartment.

Based upon the above and a review of the Veteran's claims file, the examiner determined that the most appropriate diagnosis for the Veteran was psychosis, not otherwise specified, with histrionic traits, and multiple somatic complaints.  The examiner explained that it was still unclear whether the Veteran's primary diagnosis was schizoaffective disorder or a delusional disorder.  For this reason, a psychosis, not otherwise specified, was given.  Given the Veteran's disorganized thinking, evidence of delusional thought processes and paranoia, and poor occupational functioning since his discharge from the military, it was clear that his primary issue was a psychotic disorder.  His psychiatric incapacity was deemed to be moderate to severe, given his social isolation, his preoccupation with somatic complaints, and suicidal ideation.  His anxiety also interfered with regular performance as a street vendor.  Presently, the Veteran was working on a very part time basis, for himself.  As a result of his odd relatedness, disorganization, and bouts of social isolation, the examiner determined that it would be unlikely that the Veteran would be able to sustain a full time employment, working for anyone else, particularly as the Veteran had not been able to do so since his discharge from service.

VA records dated from May 2005 to April 2007 show continued somatic complaints and conspiracy theories about his health care, including the purposeful destruction of his records.

The Veteran underwent a final VA examination in May 2007, with the same examiner who conducted the April 2005 examination.  At the time of the examination, the Veteran stated that he had been feeling quite depressed, and feeling stressed as a result of an incident in which he had been assaulted by several individuals.  He was also concerned that his VA records had been destroyed, and expressed frustration about people thinking he was paranoid when he was not.  He admitted that he had trouble controlling his temper, and discussed several incidents in which this had happened, including in a bank, where he had to be escorted out by police.  Since then, the Veteran had filed several complaints against the police for treating him inappropriately.  He believed that on several occasions since the incident, he had been targeted by the police in his business.  The examiner noted that although the Veteran did not feel that he had a psychiatric disorder, or that he was paranoid, the Veteran's altered perception of events was somewhat paranoid.  His paranoid symptoms had been present for many years and occurred on a daily basis, and were moderate to severe in nature, impacting his treatment in the community and his behavior.  

On mental status examination the Veteran was observed to have a somewhat formal, dramatic affect.  He described his mood as "anxious," and "cloudy."  His speech was pressured, and at times circumstantial.  The Veteran admitted a past history of suicidal ideation, but denied experiencing such currently.  His insight was determined to be poor and his judgment fair.  

With respect to his employment status, the Veteran stated that he had recently returned to work, after a period of not working.  He reported that he had started a business doing cell phone repairs, and that he had rented a small space in a shopping mall.  He employed students to do the repair work.  The examiner noted that it was unclear whether the Veteran was making any significant money from this business; currently, he indicated that he was not making any money.  The Veteran noted that he was trying to get the business "legitimate," but it was unclear what he meant by that.  Prior to the telephone repair business, the Veteran had worked off and on as a street vendor, until 2003.  The Veteran stated that he liked to work as his own boss so that he had flexibility to make his own schedule.  He reported that he could not work on someone else's schedule.  In the past month, he had been feeling better, and had not missed any work.  The examiner noted that when the Veteran was depressed, it had a significant impact on his ability to maintain employment.

With respect to social interaction, the Veteran stated that he currently spent most of his time at work.  He had no significant social life.  He noted that he had friends who would speak to him on the phone, but he did not see them in person.  He had a sister with whom he was not close, and a cousin with whom he had occasional contact.  The examiner determined that the Veteran's social functioning appeared stable as compared to the previous examination.

In reviewing the Veteran's claims file, the examiner noted that it did not appear that the Veteran had experienced any total remission of his psychiatric symptoms.  The best diagnosis for the Veteran remained psychosis, not otherwise specified.  The Veteran's incapacity due to his psychiatric disability was felt to be moderate, as evidence by the fact that the Veteran had no considerable social connections and a history of depressive episodes that led to his inability to work.  At present, the Veteran was working, but it was not clear that his job provided any significant income.  The Veteran's paranoia negatively impacted his social functioning, in that it altered his perceptions of other people's behavior.  When depressed, his thought processes became more disorganized.  Although the Veteran was not currently depressed, he was not under regular psychiatric treatment, putting him at risk for depressive episodes in the future.  

In comparing the Veteran's symptoms since the last examination, the examiner founds no significant changes.

In January 2008 correspondence, the Veteran reported that he continued to experience eight-month periods during which he was not able to get out of bed.

In first addressing whether the Veteran meets the criteria for a higher rating under the old diagnostic criteria, the record throughout the pendency of the appeal shows that for approximately eight months per year, the Veteran experiences fatigue and depression so severe that at times he is unable to get out of bed or leave the house except to attend medical appointments.  The Veteran has no significant social contacts, and his confinement to bed exacerbates his isolation from friends, family, and the community.  During the approximately eight months per year that the Veteran is confined to bed, he is completely isolated from the community.  In numerous statements submitted in support of his claim, and given in the course of receiving treatment, the Veteran stated that even when he feels well enough to get out of bed, he has a few friends with whom he speaks on the telephone, but none whom he sees in person.  He is not close to any of his family members.  Additionally, when the Veteran is well enough to work, he generally works alone, and therefore does not have any personal interaction with coworkers.  As the Veteran does not associate with any friends, family, or coworkers even when he is well enough to get out of bed, the Board concludes that during these periods, the Veteran is virtually isolated from the community.  As the Veteran has been virtually isolated from the community throughout the pendency of the appeal, the Board finds that the first criterion for a 100 percent rating under the old diagnostic criteria of 38 C.F.R. § 4.132, DC 9210, the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community, is met.

The Board also finds that throughout the pendency of the appeal, the Veteran has experienced totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior, such that the next criterion for a 100 percent rating under the old diagnostic criteria of 38 C.F.R. § 4.132, DC 9210, is met.  Treating clinicians have been unable to determine whether the Veteran's psychiatric disorder is most appropriately classified as a schizophrenic disorder or as a delusional disorder.  Both diagnoses, however, are formed on the basis of the Veteran's perseverance on somatic complaints which diagnostic testing has not been able to link to any underlying medical disorders.  The Veteran in turn has distorted the failure of treating clinicians to reach an explanatory diagnosis as being caused by the purposeful destruction of his records.  As there is no factual basis for this belief, treating clinicians have labeled this belief as both persecutory and delusional in nature.  The record also reflects a history of explosive behavior, leading the Veteran on one occasion to being escorted out of a bank by police officers.  In the aftermath of that incident, the Veteran became fixated on the manner in which he felt the police officers treated him, and his paranoid tendencies led him to believe that he was being targeted by the police for a long period thereafter.  As the Veteran has exhibited psychoneurotic symptoms so severe as to confine him to bed for as long as eight months per year, throughout the appeal period, and to experience disturbed thought and behavioral processes even during those periods during which he is not confined to bed, the Board concludes that this criterion for a 100 percent disability rating under the old diagnostic criteria of 38 C.F.R. § 4.132, DC 9210, is met.

Finally, the Board finds that throughout the appeal period, the Veteran has been unable to obtain or maintain employment, such that the remaining criterion for a 100 percent rating under the old diagnostic criteria of 38 C.F.R. § 4.132, DC 9210, is met.  As noted above, the Veteran has been confined to bed as a result of his psychiatric disorder for as long as eight months per year, throughout the entirety of the appeal period.  During the periods the Veteran is confined to bed as a result of fatigue and depression, he is unable to work.  For the early years of the appeal period, the Veteran did not work at all, even when he felt well enough to get out of bed.  More recently, he has been able to work during the approximately four months per year that he is not confined to bed.  During these periods he works on a very occasional basis.  As such, it is unclear whether his employment during these periods amounts to gainful employment.  Notably, the Social Security Administration has determined that the Veteran is not capable of working as a result of his psychiatric disorder, and the VA examiner who conducted the April 2005 and May 2007 examinations came to the same conclusion, even when considering the Veteran's ability to work for approximately four months per year.  Although the Veteran reported at the most recent VA examination that he had started a business repairing cell phones, it is not clear whether the income he receives from this endeavor amounts to gainful employment; at the time of the examination, the Veteran indicated that he was not making any money.  Considering that throughout the appeal period the Veteran has worked only on an occasional basis, and only for approximately four months per year, the Board concludes that throughout the pendency of the appeal, his psychiatric disorder has rendered him unable to obtain or retain employment.  

As each of the criteria for a 100 percent disability rating under the old diagnostic criteria of 38 C.F.R. § 4.132, DC 9210 are satisfied, the Board concludes that an increased rating of 100 percent is warranted.  As these criteria have been met throughout the pendency of the appeal, and the newer diagnostic criteria which became effective in November 1996 do not allow for a rating higher than 100 percent, the Board need not discuss those criteria.

Consideration has been given to "staged ratings" (different percentage ratings for different periods of time since the effective date of service connection).  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).
However, the Board finds no distinction in the degree of disability attributable to the Veteran's psychiatric disorder at any time during the pendency of the appeal.  

All reasonable doubt has been resolved in favor of the Veteran in making this decision.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to a total disability rating 
based on individual unemployability (TDIU).

The Veteran, in alleging entitlement to initial ratings higher than 30 and 50 percent for his psychosis, not otherwise specified, asserted that his disability prohibited him from working.  This argument, in essence, raised a claim of entitlement to a TDIU rating.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (holding that where a Veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU)).   

TDIU is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU may be granted where a Veteran's service-connected disabilities are rated less than total, but prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011). 

The claim for TDIU and the claim for an increased rating for a psychosis, not otherwise specified, have been recognized as arising at the same time and involving the same evidence.  As TDIU is payable only when the schedular rating is less than total, the award of a 100 percent schedular rating, by this decision, moots the issue of entitlement to TDIU rating.  Herlehy v. Principi, 15 Vet. App. 33 (2001); 38 C.F.R. § 4.16(a).  The appeal as to the TDIU issue is therefore dismissed.


ORDER

An increased initial rating of 100 percent for psychosis, not otherwise specified, is granted.

The appeal for entitlement to TDIU is dismissed. 



____________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


